November 13, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
          IN THE INTEREST OF S.R., S.R. AND B.R.S., CHILDREN

NO. 14-14-00393-CV
NO. 14-14-00416-CV

                     ________________________________

       This cause, consolidated appeals from a judgment terminating parental rights
signed May 16, 2014, was heard on the transcript of the record. We have inspected
the record and find no error in the judgment. We order the judgment of the court
below AFFIRMED.

      We further order this decision certified below for observance.

      We further order the mandate be issued immediately.